                            Case 2:16-cv-02138-HRH Document 338 Filed 10/18/19 Page 1 of 4



            1       COOLEY LLP
                    STEPHEN C. NEAL (170085)
            2       (nealsc@cooley.com)
                    JOHN C. DWYER (136533)
            3       (dwyerjc@cooley.com)
                    3175 Hanover Street
            4       Palo Alto, CA 94304-1130
                    Telephone: (650) 843-5000
            5       Facsimile: (650) 849-7400

            6       Attorneys for Defendant Elizabeth Holmes

            7

            8                                     UNITED STATES DISTRICT COURT
            9                                           DISTRICT OF ARIZONA
          10                                                            No. 2:16-cv-2138-HRH
                   In re:                                               (Consolidated with)
          11                                                            No. 2:16-cv-2373-HRH
                   Arizona THERANOS, INC., Litigation                   No. 2:16-cv-2660-HRH
          12                                                            No. 2:16-cv-2775-HRH
                                                                        -and-
          13                                                            No. 2:16-cv-3599-HRH)
          14                                                            RESPONSE TO PLAINTIFFS’
                                                                        NOTICE OF NON-COMPLIANCE
          15                                                            [DKT. 335] RE MOTION TO
                                                                        WITHDRAW AS ATTORNEYS FOR
          16                                                            ELIZABETH HOLMES
          17

          18                 Pursuant to L.R. Civ. 83.3(b)(1), on September 30, 2019, Stephen C. Neal, John C. Dwyer and
          19        Jeffrey D. Lombard of the law firm Cooley LLP (“Cooley”) moved to withdraw as counsel of record
          20        for Elizabeth Holmes in the above-captioned litigation (“Motion”). (Dkt. 325.) On October 11, 2019,
          21        Plaintiffs filed a limited notice of non-compliance arguing that the Motion “fails to list both Ms.
          22        Holmes’ last known residence and her last known telephone number.” (Dkt. 335 at 1.) Cooley’s
          23        response to Plaintiffs’ notice of non-compliance is timely under L.R. Civ. 7.2(d).
          24                 Cooley does not dispute that the Motion omits Ms. Holmes’ last known residence and her last
          25        known telephone number. In fact, the Motion itself made clear that it did not include such information.
          26        That information was omitted because Ms. Holmes refused to provide her consent to include her
          27        personal contact information in the Motion in an effort to maintain her privacy, a refusal that was
          28
  COOLEY LLP
                                                                                         RESPONSE ISO MOTION TO WITHDRAW
ATTORNEYS AT LAW
   PALO ALTO
                                                                  1.                                 CASE NO. 2:16-CV-2138
                        Case 2:16-cv-02138-HRH Document 338 Filed 10/18/19 Page 2 of 4



            1      justifiable given Ms. Holmes’ unique public profile and the profile of these matters. Indeed, the

            2      Motion—a routine filing in almost any other proceeding—generated significant national news with

            3      articles being published in the New York Post and Washington Post and on CNBC and Business

            4      Insider’s websites, among others.1

            5              Filing that same “information under seal,” as Plaintiffs propose, is also unreasonable under the

            6      unique circumstances of this case. Given this case’s public profile, there is a significant risk that, even

            7      if provided to counsel for the parties subject to a protective order, Ms. Holmes’ personal contact

            8      information could be made public in response to motions to unseal—while the case continues to be

            9      litigated or at its conclusion.

          10               In a good-faith effort to reach a resolution, and to assuage Plaintiffs’ concern that the mailing

          11       address provided in the Motion may lead to difficulty in communicating with Ms. Holmes, Ms.

          12       Holmes agreed to provide a personal email address and confirmed that she would accept service of all

          13       papers and all case-related correspondence delivered to that email address. (Declaration of John C.

          14       Dwyer In Support of Response to Plaintiffs’ Notice of Non-Compliance. Plaintiffs, however, rejected

          15       that proposal. Ms. Holmes’ offer to accept service via email is both eminently reasonable under the

          16       circumstances and more than sufficient to alleviate Plaintiffs’ concerns about effecting service while

          17       she proceeds pro se.

          18               Therefore, Cooley respectfully requests permission to withdraw as counsel for Ms. Holmes,

          19       provided that such permission be conditioned on (1) Ms. Holmes providing an email address to counsel

          20       of record for all parties in the litigation, designated as “CONFIDENTIAL – ATTORNEYS’ EYES

          21       ONLY” under the Protective Order (Dkt. 105), and (2) Ms. Holmes agreeing to accept all forms of

          22       service via that email address while she proceeds pro se.

          23

          24

          25

          26       1
                    See https://www.cnbc.com/2019/10/04/elizabeth-holmes-lawyers-in-theranos-civil-case-file-
                   motion-to-withdraw.html; https://nypost.com/2019/10/04/elizabeth-holmes-lawyers-say-she-hasnt-
          27       paid-them-in-a-year/; https://www.businessinsider.com/theranos-founder-elizabeth-holmes-lawyers-
                   quit-over-no-pay-claim-2019-10; https://www.washingtonpost.com/business/2019/10/05/more-bad-
          28       blood-theranos-founder-elizabeth-holmes-this-time-with-her-own-attorneys/.
  COOLEY LLP
                                                                                           RESPONSE ISO MOTION TO WITHDRAW
ATTORNEYS AT LAW
   PALO ALTO
                                                                   2.                                  CASE NO. 2:16-CV-2138
                        Case 2:16-cv-02138-HRH Document 338 Filed 10/18/19 Page 3 of 4



            1
                   Dated:         October 18, 2019                COOLEY LLP
            2

            3                                                                      /s/ John C. Dwyer
            4                                                                   John C. Dwyer (136533)

            5                                                     Attorneys for Defendant
                                                                  Elizabeth Holmes
            6

            7                                         CERTIFICATE OF SERVICE

            8               I hereby certify that on October 18, 2019, I electronically transmitted the foregoing document

            9      to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic

          10       Filing to all CM/ECF registrants in this matter:

          11                                                             By: /s/ John C. Dwyer
                                                                                John C. Dwyer
          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                                         RESPONSE ISO MOTION TO WITHDRAW
ATTORNEYS AT LAW
   PALO ALTO
                                                                  3.                                 CASE NO. 2:16-CV-2138
                       Case 2:16-cv-02138-HRH Document 338 Filed 10/18/19 Page 4 of 4



            1                                      CERTIFICATE OF SERVICE
            2             I hereby certify that on October 18, 2019, I caused a true and correct copy of the attached

            3      document to be served upon the following by First Class U.S. Mail and Email:

            4       Elizabeth Holmes
            5       3141 Stevens Creek Blvd #40062
                    San Jose, CA 95117
            6

            7                                                        By:     /s/ Julie L. Correll
            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                                      RESPONSE ISO MOTION TO WITHDRAW
ATTORNEYS AT LAW
   PALO ALTO
                                                              4.                                  CASE NO. 2:16-CV-2138
